DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               KO GAMING, INC., a Nevada Corporation,
                            Appellant,

                                    v.

                 CHETU, INC., a Florida Corporation,
                             Appellee.

                              No. 4D20-618

                           [October 28, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David A. Haimes, Judge; L.T. Case No. 15-016693 CACE
(08).

  Kraig S. Weiss and Paul K. Silverberg of Silverberg & Weiss, P.A.,
Weston, for appellant.

  Joey M. Lampert of Lampert Law Firm, Fort Lauderdale; and Morgan L.
Weinstein of Twig, Trade & Tribunal, Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, ARTAU, JJ., and HARPER, BRADLEY, Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.